Exhibit 10.2 [form8_k.htm]


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.


 
 
 AMENDED AND RESTATED 17% SECURED PROMISSORY NOTE
 
AMERICA WEST RESOURCES, INC
 
 
DUE October 9, 2009
 


Original Issue Date: October 9, 2008
US $1,866,666.66



This Amended and Restated Secured Promissory Note  (the “Note”) amends and
restates in it entirety the 17% Secured  Promissory Note due October 9, 2009
issued by America West Resources, Inc, a Nevada corporation (the “Company”), in
favor of Denly ACI Partners, Ltd., a Texas limited partnership (together with
its permitted successors and assigns, the “Holder”), in accordance with
exemptions from registration under the Securities Act of 1933, as amended (the
“Securities Act”) and pursuant to the terms and provisions and in reliance upon
the representations and warranties set forth in that certain Loan Agreement (as
amended, modified, restated and replaced from time to time, the "Loan
Agreement") of even date among the Company, the Holder and _____________________
(together with its permitted successors and assigns, the “Other
Holder”).  Capitalized terms used herein which are not otherwise defined are
used with the same meanings given such terms in the Loan Agreement.
 
Article I. 

 
Section 1.01                                  Principal and Interest.  For value
received, the Company hereby promises to pay to the order of the Holder, in
lawful money of the United States of America and in immediately available funds
the principal sum of ___________________________, or the outstanding principal
amount advanced hereunder, whichever is the lesser, and accrued but unpaid
interest on the earliest of (i) September 17, 2009 (the “Maturity Date”), or
(ii) the occurrence of an Event of Default (as defined in Section 3.01) or (iii)
the occurrence of a Redemption Event (as defined in
 

 
986860v2


--------------------------------------------------------------------------------



Section 1.02), with partial payments being required upon each Partial Redemption
Event (as defined in Section 1.02).
 
(a) The unpaid principal balance of this Note shall accrue interest at the rate
of 10% per annum until the Maturity Date or such earlier date as the same may
become payable hereunder.
 
(b) On the earlier of a Redemption Event and the Maturity Date, the entire
unpaid principal and accrued interest shall be paid to the Holder.
 
(c) Except as otherwise set forth in this Note, the Company may not prepay any
portion of the principal amount of this Note without the prior written consent
of the Holder.
 
Section 1.02                                  Redemption.  Upon the closing of
(i) any debt financing of $13,000,000 or more either by the Company or its
subsidiaries or the last of any such debt financings which taken together equal
$13,000,000 or more either by the Company or its subsidiaries, or (ii) any
equity financing of $10,000,000 or more by the Company or its subsidiaries or
the last of any such equity financings which taken together equal $10,000,000 or
more either by the Company or its subsidiaries, or (iii) the last of any
combination of debt financings and equity financings either by the Company or
its subsidiaries which taken together equal $10,000,000.00 or more (a
“Redemption Event”), the Company shall pay in full all of the principal and
interest under then accrued and unpaid on this Note.  Upon the closing of an
equity financing (or a series of equity financings) less than $10,000,000 by the
Company or its subsidiaries (a “Partial Redemption Event”), the Company shall
pay an amount equal to 25% of the proceeds of the financing or series of
financings and such amount shall be applied first to accrued interest then
unpaid and next to principal of this Note.  The foregoing notwithstanding, the
closing of $10,000,000 or less in equity that occurs on or before December 31,
2008, shall not result in a Redemption Event or Partial Redemption Event and
shall not be aggregated with subsequent equity financings for purposes of
calculating a Partial Redemption Event.
 
Section 1.03                                  Absolute
Obligation/Ranking.  Except as expressly provided herein, no provision of this
Note shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, and interest on, this Note at the time,
place, and rate, and in the coin or currency, herein prescribed.  This Note is a
direct debt obligation of the Company.  This Note ranks pari passu with all
other Notes now or hereinafter issued by the Company pursuant to the provisions
of the Loan Agreement, upon the same terms and conditions of this Note (the
“Other Notes”).
 
Section 1.04                                  Different Denominations.  This
Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same.  No service charge will be made for such registration of transfer or
exchange.
 
Section 1.05                                  Investment Representations. Holder
hereby makes the following representations and warranties:
 
(a) Investment Purpose.  Holder is acquiring the Note, and the Bridge Shares for
its own account for investment only and not with a view towards, or for resale
in connection with,
 

 
2 
986860v2

--------------------------------------------------------------------------------



(b) the public sale or distribution thereof, except pursuant to sales registered
or exempted under the Securities Act.  The Holder agrees not to sell,
hypothecate or otherwise transfer the Holder’s securities unless such securities
are registered under the federal and applicable state securities laws or unless,
in the opinion of counsel satisfactory to the Company, an exemption from such
law is available.
 
(c) Accredited Investor Qualifications.  The Holder (i) if a natural person,
represents that the Holder has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Note, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Note, the execution and delivery
of this Agreement has been duly authorized by all necessary action, this
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Agreement in a representative or fiduciary capacity, represents that it has full
power and authority to execute and deliver this Agreement in such capacity and
on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Holder is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Holder is a party or by which it is bound;
 
(d) Solicitation.  The Holder is unaware of, is in no way relying on, and did
not become aware of the offering of the Note through or as a result of, any form
of general solicitation or general advertising including, without limitation,
any article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Note and is not subscribing for the
Notes and did not become aware of the offering of the Note through or as a
result of any seminar or meeting to which the Holder was invited by, or any
solicitation of a subscription by, a person not previously known to the Holder
in connection with investments in securities generally;
 
(e) Holder Liquidity.  Holder has adequate means of providing for Holder’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Note for an indefinite period of time and is
aware that an investment in the Note involves a number of significant risks.
 

 
3 
986860v2

--------------------------------------------------------------------------------




(f) Reliance on Exemptions.  Holder understands that the Note is being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of such Holder to acquire
such securities.
 
(g) Information.  Holder and its advisors, if applicable, have been furnished
with all materials relating to the business, finances and operations of the
Company and information it deemed material to making an informed investment
decision regarding its purchase of the Note and Bridge Shares.  Holder and its
advisors, if applicable, have been afforded the opportunity to review the
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Securities and
Exchange Act of 1934.  Holder and its advisors, if applicable, have been
afforded the opportunity to ask questions of the Company and its
management.  Holder has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Note and Bridge Shares.
 
(h) No Other Representations or Information.  In evaluating the suitability of
an investment in the Note, the Holder has not relied upon any representation or
information (oral or written) other than as stated in this Note and in the Loan
Agreement and other Loan Documents (as defined in the Loan Agreement).  No oral
or written representations have been made, or oral or written information
furnished, to the Holder or its advisors, if any, in connection with the
offering of the Notes which are in any way inconsistent with the information
contained in this Agreement.
 
(i) Transfer or Resale.  Holder understands that the Note has not been and is
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred except in compliance
with applicable securities laws.
 
Section 1.06                                  Reliance on Note Register.  Prior
to due presentment to the Company for transfer or conversion of this Note, the
Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Note Register as the owner hereof for the purpose
of receiving payment as herein provided and for all other purposes, whether or
not this Note is overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.
 
Section 1.07                                  In addition to the rights and
remedies given it by this Note, the Loan Agreement and the other Loan Documents,
the Holder shall have all those rights and remedies allowed by applicable
laws.  The rights and remedies of the Holder are cumulative and recourse to one
or more right or remedy shall not constitute a waiver of the others.
 
Article II. 

 
Section 2.01                                  Amendments and Waiver of
Default.  The Note may not be amended without the consent of the Holder.
 

 
4 
986860v2

--------------------------------------------------------------------------------


 
Article III.
 
Section 3.01                                  Events of Default.  As used
herein, the term "Event of Default" shall have the same meaning given such term
in the Loan Agreement.
 
Section 3.02                                  If any Event of Default occurs,
the full principal amount and accrued interest of this Note then remaining
unpaid, together with any other amounts owing in respect thereof to the date of
acceleration shall become, at the Holder’s election, immediately due and payable
in cash.  This Note shall bear interest at the Default Rate as provided in the
Loan Agreement.  The Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under the Loan Agreement, the other Loan Documents, and
applicable law.  Such declaration may be rescinded and annulled by the Holder at
any time prior to payment hereunder and the Holder shall have all rights as a
Note holder until such time, if any, as the full payment under this Note shall
have been received by it.  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.
 
 
Article IV.

 
Section 4.01                                  Security.  Payment of this Note is
secured by, and this Note is entitled to the benefits of, all security
agreements, collateral assignments, deeds of trust, mortgages and lien
instruments executed by the Company (or other similar instruments, or any
guaranties, endorsements or other agreements, executed by any other party)
(collectively, the "Security Documents"), to secure, guarantee or otherwise
provide for payment hereof, in favor of or for the benefit of the Holder,
including those which have been previously executed or are executed concurrently
herewith or subsequently hereto.
 
Section 4.02                                  General Waivers.  The Company
waives presentment for payment, demand, notice of intent to accelerate, notice
of acceleration, protest and notice of protest, and of dishonor and diligence in
collecting and the bringing of suit against any other party, and agrees to all
renewals, extensions, partial payments, releases, subordinations and
substitutions of security, in whole or in part, with or without notice, before
or after maturity.  The failure by the Holder to exercise any of its rights,
remedies, recourses, or powers upon the occurrence of one or more Events of
Default shall not constitute a waiver of the right to exercise the same or any
other right, remedy, recourse, or power at any subsequent time in respect to the
same or any other Event of Default.  The acceptance by the Holder of any payment
hereunder which is less than payment in full of all amounts due and payable at
the time of such payment shall not constitute a waiver of the right to exercise
any of the Holder's rights, remedies, recourses, or powers at that time, or any
subsequent time, or nullify any prior exercise of any such right, remedy,
recourse or power without the written consent of the Holder, except as and to
the extent otherwise required by applicable law.
 
 
Article V.

 
Section 5.01                                   Notice.  Notices regarding this
Note shall be sent to the parties at the following addresses, unless a party
notifies the other parties, in writing, of a change of address:
 
 
5
986860v2

--------------------------------------------------------------------------------


 
If to the Company, to:
America West Resources, Inc.
 
57 West 200 South, Suite 400
 
Salt Lake City, Utah  84101
 
Attn: Dan R. Baker, CEO
   
With a copy to:
Thomas C. Pritchard
 
Brewer & Pritchard, P.C.
 
3 Riverway, Suite 1800
 
Houston, Texas 77056
   
If to the Holder:
At the address set forth on the signature page.



Section 5.02                                  Governing Law.  All questions
concerning the construction, validity, enforcement and interpretation of this
Note shall be governed by and construed and enforced in accordance with the
internal laws of the State of Utah, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Note (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of Salt
Lake, Salt Lake County, Utah (the “Utah Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Utah Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
Utah Courts are improper or inconvenient venue for such proceeding; provided,
however, that any suit to foreclose any lien which secures the payment hereof
may be brought by the Holder in the jurisdiction where the property subject to
such lien is located.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  If either party shall commence an action or
proceeding to enforce any provisions of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
Section 5.03                                  Reduction in Interest.  It is the
intention of the Company and the Holder to conform strictly to the applicable
laws of usury.  All agreements and transactions between the Holder and the
Company, whether now existing or hereafter arising, whether contained herein or
in any other instrument, and whether written or oral, are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration of the maturity hereof, late payment, prepayment, demand for
prepayment or otherwise, shall the amount contracted for, charged or received by
the Holder from the Company for the use, forbearance, or detention of the
principal indebtedness or interest hereof, which remains unpaid from time to
time, exceed the Maximum Lawful Amount.  Any interest payable hereunder or under
any other instrument relating to the loan evidenced hereby that is in excess of
the Maximum Lawful Amount, shall, in
 

 
6 
986860v2

--------------------------------------------------------------------------------



the event of acceleration of maturity, late payment, prepayment, demand or
otherwise, be applied to a reduction of the principal indebtedness hereof and
not to the payment of interest, or if such excessive interest exceeds the unpaid
balance of such principal, such excess shall be refunded to the Company.  To the
extent not prohibited by law, determination of the Maximum Lawful Amount of
interest shall at all times be made by amortizing, prorating, allocating and
spreading all interest at any time contracted for, charged or received from the
Company in connection with the loan in equal parts during the period of the full
term of the loan evidenced hereby until repayment in full of the principal
(including the period of any renewal or extension hereof), so that the actual
rate of interest on account of such indebtedness does not exceed the Maximum
Lawful Amount.  As used herein, the term "Maximum Lawful Amount" means the
maximum amount of non-usurious interest, permitted with respect to the
indebtedness evidenced by this Note from time to time by applicable law after
taking into account any and all fees, payments, and other charges that
constitute interest under applicable law.  Use of the term Maximum Lawful Amount
shall not be deemed to imply or affirm that there is any Maximum Lawful Amount
applicable to this Note.
 
Section 5.04                                  WAIVER OF JURY TRIAL.  THE COMPANY
AND THE HOLDER HEREBY KNOWINGLY, VOLUNTARILY, IRREVOCABLY AND INTENTIONALLY
WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM ARISING OUT OF OR RELATED TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED BY THE TERMS OF THE LOAN AGREEMENT OR THE ACTIONS OF
THE HOLDER IN THE ENFORCEMENT HEREOF OR THEREOF.
 
Section 5.05                                  Severability.  The invalidity of
any of the provisions of this Note shall not invalidate or otherwise affect any
of the other provisions of this Note, which shall remain in full force and
effect.
 
Section 5.06                                  Entire Agreement and
Amendments.  This Note, the Loan Agreement and the other Loan Documents reflect
the entire understandings and agreements of the Company and the Holder with
respect to the subject matter of the Loan Documents.  Any and all prior
understandings and agreements and any and all contemporaneous understandings and
agreements are incorporated in the Loan Documents.  Except as specifically set
forth in the Loan Documents, there are no understandings or agreements, express
or implied, with respect to the subject matter of the Loan Documents.  The
Company understands that the Holder has made no commitment to renew, refinance,
extend or rearrange the Loan, nor to advance additional funds to or on behalf of
the Company.  The Company represents and warrants to the Holder that no officer,
employee, representative of, or attorney for, the Holder has made any oral
commitments or representations which are not incorporated in the Loan
Documents.  This Note may be amended only by an instrument in writing executed
by the parties hereto.
 

 
7 
986860v2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, with the intent to be legally bound hereby, the parties
hereto executed this Note as of the date first written above.
 
America West Recourses, Inc.
       
By:
/s/ DAN R. BAKER
 
Dan R. Baker, CEO









{HOLDER SIGNATURE PAGE TO FOLLOW}

 
8 
986860v2

--------------------------------------------------------------------------------



Holder


Denly ACI Partners, Ltd.,
a Texas limited partnership
   
By:
Denly ACI Mgt., LLC
a Texas limited liability company
       
By:
/s/ DENNIS C. VON WAADEN
 
Dennis C. von Waaden, Manager
       
By:
/s/ SALLY A. VON WAADEN
 
Sally A. von Waaden, Manager
   

 

 


13809 Research Blvd., Suite 810
Austin, Texas  78750
